Name: 2003/275/EC: Commission Decision of 16 April 2003 concerning protection measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 1335)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  agricultural activity;  trade policy;  Europe
 Date Published: 2003-04-17

 Avis juridique important|32003D02752003/275/EC: Commission Decision of 16 April 2003 concerning protection measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 1335) Official Journal L 099 , 17/04/2003 P. 0057 - 0059Commission Decisionof 16 April 2003concerning protection measures in relation to a strong suspicion of avian influenza in Belgium(notified under document number C(2003) 1335)(Text with EEA relevance)(2003/275/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and, in particular, Article 10 (3) thereof,Whereas:(1) On 16 April 2003 the veterinary authorities of Belgium have informed the Commission about a strong suspicion of avian influenza in the province of Limburg.(2) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(3) The Belgian authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza while further confirmatory diagnostic procedures are carried out.(4) Council Directive 92/40/EEC sets out the minimum control measures to be applied in the event of an outbreak of avian influenza. The Member State may take more stringent action in the field covered by this Directive if deemed necessary and proportionate to contain the disease, taking into account the particular epidemiological, animal husbandry, commercial and social conditions prevailing.(5) The Belgian authorities have in co-operation with the Commission, put in place a nation-wide standstill for transport of live poultry and hatching eggs, which includes a prohibition of dispatch of live poultry and hatching eggs to Member States and third countries. However, in view of the specificity of poultry production, movements of hatching eggs, day-old chicks, ready-to-lay pullets and poultry for immediate slaughter may be authorised within Belgium. Furthermore the dispatch to Member States and third countries of fresh, unprocessed manure and litter of poultry should also be prohibited.(6) Fresh poultry meat destined for intra-Community trade has to be marked with a health mark in accordance with the health mark foreseen in Chapter XII of Annex I of Directive 71/118/EEC(4), as last amended by Council Directive 97/79/EC(5). In order to allow the marketing on the Belgian market of fresh poultry meat obtained from poultry originating from the established surveillance zones special provisions for its health marking shall be laid down.(7) The Belgian authorities should reinforce bio-security and hygiene measures including cleaning and disinfection procedures to prevent the further spread of the disease at all levels of poultry and egg production.(8) In order to avoid the spread of the infection and after evaluation of the epidemiological situation the preventive culling of poultry at risk may be appropriate and decided by the Belgian authorities.(9) These measures should be urgently adopted by the Commission for the sake of clarity and transparency, in collaboration with the Belgian authorities.(10) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 23 April 2003,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to the measures taken by Belgium within the framework of Council Directive 92/40/EEC applied to the surveillance zones, the Belgian veterinary authorities shall ensure that no live poultry, hatching eggs and fresh, unprocessed and non-heat-treated poultry manure or litter are dispatched from Belgium to other Member States and to third countries.2. Without prejudice to the measures taken by Belgium within the framework of Council Directive 92/40/EEC within the surveillance zones the Belgian veterinary authorities shall ensure that no live poultry and hatching eggs are transported within Belgium.3. By way of derogation from paragraph 2 the competent veterinary authority, taking all appropriate bio-security measures in accordance with Articles 4 and 5 to avoid the spread of avian influenza, may authorise the transport from areas situated outside the surveillance zones of:(a) poultry for immediate slaughter, including spent laying hens, to a slaughterhouse that has been designated by the competent veterinary authority;(b) day-old chicks and ready-to-lay pullets to a holding under official control, where no other poultry is kept;(c) hatching eggs to a hatchery under official control.If live poultry transported in accordance with (a) or (b) originate in another Member State or third country the transport has to be approved by the Belgian authorities and the competent authority of the Member State or third country of dispatch.4. By way of derogation from paragraph 2 the competent veterinary authority, taking all appropriate bio-security measures to avoid the spread of avian influenza, may authorise transport of live poultry and hatching eggs not prohibited by Council Directive 92/40/EEC and in particular in respect to movements of day-old chicks in accordance with the provisions of Article 9 paragraph 4 (a), (b) and (c), which shall be transported to holdings within Belgium under official control.Article 2Fresh poultry meat obtained from slaughter poultry transported by taking all appropriate bio-security measures in accordance with Articles 4 and 5 and originating from the established surveillance zones:(a) shall be marked with a round format mark in accordance with the further requirements of the competent authorities;(b) shall not be dispatched to other Member States or third countries;(c) must be obtained, cut, stored and transported separately from other fresh poultry meat destined for intra-Community trade and for exports to third countries and must be used in such a way as to avoid it being introduced into meat products or meat preparations intended for intra-Community trade or for export to third countries, unless it has undergone the treatment specified in table 1 (a),(b) or (c) of Annex III of Directive 2002/99/EC.Article 3Without prejudice to the measures already taken in the framework of Directive 92/40/EEC, Belgium shall ensure that the preventive emptying and culling of poultry in holdings and areas at risk is completed as soon as possible.The precautionary measures referred to in the first subparagraph shall be taken without prejudice to Council Decision 90/424/EEC(6) on expenditure in the veterinary field as last amended by Decision 2001/572/EC(7).Article 4In order to enhance bio-security in the poultry sector, the competent veterinary authority of Belgium shall ensure that:(a) table eggs shall only be transported from a holding to a packing station either in disposable packaging or in containers, trays and other non-disposable equipment, which must be cleaned and disinfected before and after each use in accordance with d). In addition, in case of table eggs originating from another Member State, the competent veterinary authority shall ensure that the packaging, containers, trays and other non-disposable equipment used for their transport are returned;(b) slaughter poultry intended for immediate slaughter shall be transported with trucks and in crates or cages which must be cleaned and disinfected before and after each use in accordance with d). In addition, in case of slaughter poultry originating from another Member State, the competent veterinary authority shall ensure that the crates and cages and containers are returned;(c) day-old chicks are transported in disposable packing material to be destroyed after use;(d) the disinfectants and the method of cleaning and disinfection must be approved by the competent authority.Article 5The competent veterinary authority of Belgium shall ensure that stringent bio-security measures are taken on all levels of poultry and egg production in order to avoid risky contacts that may cause the spread of avian influenza between farms. These measures aim in particular to avoid risky contacts of poultry, transport means, equipment and people entering or leaving poultry farms, egg packing stations, hatcheries, slaughterhouses, feedmills, litter processing and rendering plants. For this purpose all poultry farmers shall keep a register for all professional visits to their farms as well as their professional visits to other poultry holdings.Article 6This Decision shall apply until 24.00 hours on 25 April 2003.Article 7Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 8This Decision is addressed to the Member States.Done at Brussels, 16 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 55, 8.3.1971, p. 23.(5) OJ L 13, 16.1.1997, p. 18.(6) OJ L 224, 18.8.1990, p. 19.(7) OJ L 203, 28.7.2001, p. 16.